 



EXHIBIT 10.1
AGREEMENT AND AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This AGREEMENT AND AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Agreement”) dated as of February 25, 2008 (the “Effective Date”) is among
Holly Energy Partners — Operating, L.P. (the “Borrower”), the Guarantors (as
defined below), the parties that are “Banks” under and as defined in the Credit
Agreement referred to below (the “Existing Banks”), the parties that are New
Banks (as defined below; and together with the Existing Banks, the “Banks” and
individually, a “Bank”), Union Bank of California, N.A., as administrative agent
for such Banks (in such capacity, the “Administrative Agent”) and as Sole Lead
Arranger, Bank of America, N.A. as Syndication Agent, and Guaranty Bank as
Documentation Agent.
RECITALS
     A. The Borrower, the Existing Banks, and the Administrative Agent are
parties to the Amended and Restated Credit Agreement dated as of August 27, 2007
(the “Credit Agreement”).
     B. In connection with such Credit Agreement, the undersigned Subsidiaries
of the Borrower (the “Guarantors”) executed and delivered that certain Amended
and Restated Guaranty Agreement dated as of August 27, 2007 (as the same may be
further amended, modified or supplemented from time to time, the “Guaranty”) in
favor of the Administrative Agent for the benefit of the Beneficiaries (as
defined therein).
     C. The Borrower, Holly Energy Partners, L.P., a Delaware limited
partnership (the “Limited Partner”), HEP Pipeline, L.L.C., a Delaware limited
liability company (“HEP”), and HEP Woods Cross, L.L.C., a Delaware limited
liability company (“HEP Woods Cross”), as buyer parties (collectively, the
“Purchasers”) will enter into a Purchase and Sale Agreement dated on or about
February 29, 2008 (the “Navajo/Woods Cross PSA”) with Holly Corporation, a
Delaware corporation (“Parent”), Navajo Pipeline Co., L.P., a Delaware limited
partnership (“Navajo Pipeline”), Navajo Refining Company, L.P., a Delaware
limited partnership (“Navajo Refining”) and Woods Cross Refining Company,
L.L.C., a Delaware limited liability company (“Woods Cross Refining”) as seller
parties (collectively, the “Sellers”), pursuant to which the Limited Partner
and/or certain of its Subsidiaries will acquire (the “Navajo/Woods Cross
Acquisition”) certain pipelines and related assets (the “Navajo/Woods Cross
Assets”).
     D. Pursuant to a Contribution Agreement dated on or about February 29, 2008
(the “Navajo/Woods Cross Contribution Agreement”) among the Borrower, the
Limited Partner, HEP and HEP Woods Cross, as transferee parties, and Parent,
Navajo Pipeline, Navajo Refining, and Woods Cross Refining as transferor
parties, a portion of the Navajo/Woods Cross Assets will be contributed to and
owned by HEP after the Navajo/Woods Cross Acquisition and the remaining portion
of the Navajo/Woods Cross Assets will be contributed to and owned by HEP Woods
Cross after the Navajo/Woods Cross Acquisition.
     E. To fund the Navajo/Woods Cross Acquisition, the Borrower has requested
an increase in the aggregate Commitments under, and as defined in, the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



     F. To effect the increase to the Commitments and subject to the terms set
forth herein, certain Existing Banks have agreed to increase their respective
Commitments and certain other financial institutions have agreed to enter into
the Credit Agreement as Banks (such new banks being referred to herein as “New
Banks”).
     G. The Borrower has also requested that the Existing Banks and the New
Banks amend the Credit Agreement to make certain other changes to the Credit
Agreement.
     THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS
     Section 1.01 Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
     Section 1.02 Terms Defined in the Credit Agreement. Each term defined in
the Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
     Section 1.03 Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Exhibit references herein are to such Sections, subsections and Exhibits to this
Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II.
NEW BANKS
     Section 2.01 New Banks Agreements. Each New Bank:
          (a) represents and warrants that it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
become a Bank under the Credit Agreement;

-2-



--------------------------------------------------------------------------------



 



          (b) agrees that, from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Bank thereunder and, subject to
its Commitment, shall have the obligations of a Bank thereunder;
          (c) represents and warrants that it is sophisticated with respect to
decisions to enter into the Credit Agreement as a Bank and either it, or the
person exercising discretion in making its decision to enter into the Credit
Agreement, is experienced in making credit decisions as a lender in the type of
transaction evidenced by the Credit Agreement;
          (d) represents and warrants that it has received a copy of the Credit
Agreement and such other Credit Documents it has requested, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.06 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and the Credit Agreement;
          (e) represents and warrants that it has, independently and without
reliance upon the Administrative Agent or any other Existing Bank or New Bank
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and to become
a Bank under the Credit Agreement,
          (f) if it is not incorporated under the laws of the United States of
America or a state thereof, has delivered or shall deliver simultaneously with
the execution of this Agreement, any documentation required to be delivered by
it as a Bank pursuant to the terms of the Credit Agreement, duly completed and
executed by such New Bank;
          (g) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Existing Bank or New Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank; and
          (h) appoints and authorizes Administrative Agent to take such action
as Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Documents as are delegated to the Administrative Agent thereby,
together with such powers and discretion as are reasonably incidental thereto.
ARTICLE III.
AMENDMENTS
     Section 3.01 Amendments to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follows:
          (a) The reference to “$100,000,000” on the cover page to the Credit
Agreement is hereby replaced with a reference to “$300,000,000.”

-3-



--------------------------------------------------------------------------------



 



          (b) The following definitions found in Section 1.01 (Certain Defined
Terms) of the Credit Agreement are hereby amended to read in their entirety as
follows:
“Bank” means a party to this Agreement that (a) became a party hereto as a
lender on the date hereof, (b) is identified as new lender entering into this
Agreement under and as provided in Amendment No. 1, or (c) is an Eligible
Assignee that became a party hereto pursuant to Sections 2.14, 2.15 or 9.06.
          (c) The following new definitions are added to Section 1.01 (Certain
Defined Terms) of the Credit Agreement to appear therein in alphabetical order:
“Amendment No. 1” means the Agreement and Amendment No. 1 to Amended and
Restated Credit Agreement dated as of February 25, 2008 among the Borrower, the
Banks and the other parties thereto which amends this Agreement.
“Navajo/Woods Cross Acquisition” means the “Navajo/Woods Cross Acquisition” as
defined in Amendment No. 1
“Navajo/Woods Cross Assets” means the “Navajo/Woods Cross Assets” as defined in
Amendment No. 1.
“Navajo/Woods Cross Contribution Agreement” means the “Navajo/Woods Cross
Contribution Agreement” as defined in Amendment No. 1.
“Navajo/Woods Cross Effective Date” means the date notified by the
Administrative Agent to the Banks which shall be the date on or prior to which
all of the conditions precedent that are listed on Schedule 3.03 to this
Agreement have been satisfied (or will be satisfied contemporaneously with the
consummation of the Navajo/Woods Cross Acquisition) or waived.
“Navajo/Woods Cross PSA” means the “Navajo/Woods Cross PSA” as defined in
Amendment No. 1.
          (d) Section 2.01 (Making the Advances) of the Credit Agreement is
hereby amended by replacing clause (a) thereof in its entirety with the
following:
(a) Advances. Each Bank having a Commitment severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances to the Borrower from
time to time on any Business Day during the period from the date of this
Agreement until the Revolver Termination Date in an aggregate outstanding amount
up to but not to exceed at any time outstanding its Commitment, as such amount
may be reduced pursuant to Section 2.03, 7.02, and 7.03 or increased pursuant to
Section 2.14 or pursuant to Amendment No. 1; provided, however that (i) the
aggregate outstanding principal amount of all Advances plus the aggregate Letter
of Credit Exposure shall not at any time exceed the aggregate Commitments, and
(ii) prior to the Navajo/Woods Cross Effective Date, the aggregate outstanding
principal amount of all Advances plus the aggregate Letter of Credit Exposure
shall not exceed $150,000,000.

-4-



--------------------------------------------------------------------------------



 



          (e) Section 2.02(c) (Certain Limitations) of the Credit Agreement is
hereby amended by replacing sub-clause (i) thereof in its entirety with the
following:
(i) at no time shall there be more than twelve (12) Interest Periods applicable
to outstanding Eurodollar Rate Advances and the Borrower may not select
Eurodollar Rate Advances for any Borrowing at any time that an Event of Default
has occurred and is continuing;
          (f) Section 2.06 (Fees) of the Credit Agreement is hereby amended by
replacing clauses (a) and (b) thereof in their entirety with the following:
(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank:
(i) prior to the Navajo/Woods Cross Effective Date, a commitment fee on the
daily amount by which such Bank’s Pro Rata Share of $150,000,000 exceeds such
Bank’s outstanding Advances plus its Pro Rata Share of the aggregate Letter of
Credit Exposure, at a rate equal to the Applicable Margin for commitment fees
from the date of this Agreement until the Revolver Termination Date; and
(ii) on and after the Navajo/Woods Cross Effective Date, a commitment fee on the
daily amount by which such Bank’s Commitment exceeds such Bank’s outstanding
Advances plus its Pro Rata Share of the aggregate Letter of Credit Exposure, at
a rate equal to the Applicable Margin for commitment fees from the date of this
Agreement until the Revolver Termination Date.
All commitment fees required hereunder shall be due and payable quarterly in
arrears on the last day of each March, June, September and December commencing
on September 30, 2007 and continuing thereafter through the Revolver Termination
Date and on the Revolver Termination Date.
(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Administrative Agent the fees described in (i) the
letter dated August 27, 2007 from the Administrative Agent to the Borrower, and
(ii) the letter dated February 25, 2008 from the Administrative Agent to the
Borrower (such letters being collectively, the “Administrative Agent’s Fee
Letter”).
          (g) Section 2.14 (Commitment Increase) of the Credit Agreement is
hereby amended by replacing the reference to “$200,000,000” found in clause
(a) therein with a reference to “$370,000,000.”
          (h) Article III (Conditions of Lending) of the Credit Agreement is
hereby amended by adding a new Section to the end thereof as follows:
     Section 3.03 Conditions Precedent to Borrowings Above $150,000,000.
Notwithstanding anything herein to the contrary, the obligation of each Bank to
make an Advance on the occasion of any Borrowing (and of an Issuing Bank to
issue, increase, or

-5-



--------------------------------------------------------------------------------



 



extend any Letter of Credit) that would result in the sum of the aggregate
outstanding Advances hereunder plus the aggregate Letter of Credit Exposure
exceeding $150,000,000, shall be subject to the further conditions precedent
that on or prior to the date of such Borrowing (or the date of such issuance,
increase, or extension of such Letter of Credit) each of the conditions
precedent set forth on Schedule 3.03 shall have been satisfied or waived in
writing by all of the Banks.
          (i) Schedule 1.01 (a) — Commitments and Schedule 1.01(b) — Notice
Addresses and Applicable Lending Offices which are attached to the Credit
Agreement are hereby replaced in their entirety with the corresponding
Schedule 1.01(a) and Schedule 1.01(b) that are attached hereto.
          (j) The Credit Agreement is further amended by adding the
Schedule 3.03 attached to this Agreement as a new Schedule 3.03 to the end
thereof.
ARTICLE IV.
AGREEMENTS
     Section 4.01 Commitments. Each Existing Bank and each New Bank hereby
acknowledges and confirms that, as of the date hereof and after giving effect to
this Agreement its respective Commitment is as set forth next to its name on
Schedule 1.01(a) attached hereto.
     Section 4.02 Breakage Costs. If, as a result of increase in the aggregate
Commitments effected hereby, including the introduction of the New Banks under
the Credit Agreement, any Existing Bank incurs any losses, out-of-pocket costs
or expenses as a result of any payment of Eurodollar Rate Advances prior to the
last day of the Interest Period applicable thereto (whether by the Borrower or
as a result of the reallocation of the outstandings of the Eurodollar Rate
Advances under the Credit Agreement due to the changes in the Existing Banks’
Pro Rata Share resulting from the non-pro rata increases in the Commitments and
the introduction of New Banks into the Credit Agreement) and such Existing Bank
makes a request for compensation, the Borrower shall, within 10 days of any
written demand sent by such Existing Bank to the Borrower through the
Administrative Agent, pay to the Administrative Agent for the account of such
Existing Bank any amounts required to compensate such Existing Bank for such
losses, out-of-pocket costs or expenses which it may reasonably incur as a
result of such payment or reallocation, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Existing Bank to fund or maintain such Advances.
     Section 4.03 Upfront Fees. On the Effective Date, the Borrower shall pay to
the Administrative Agent (a) for each Existing Bank, an upfront fee equal to
.20% of the increase in its Commitment which is effected hereby, and (b) for
each New Bank, an upfront fee equal to .20% of its Commitment after giving
effect to this Agreement. Such fee shall be non-refundable and deemed to be
fully earned when paid.
     Section 4.04 Pro Forma EBITDA Adjustments. The Existing Banks and the New
Banks hereby acknowledge that the pro forma adjustments to EBITDA under the
Credit Agreement that would result from the Navajo/Woods Cross Acquisition may
exceed 30%.

-6-



--------------------------------------------------------------------------------



 



Based on the pro forma calculations of EBITDA previously delivered to the
Administrative Agent, such pro forma calculations resulting from the
Navajo/Woods Cross Acquisition are acceptable to the Administrative Agent and
otherwise comply with the terms of the Credit Agreement (it being agreed that to
the extent such calculations differ in any material respect (as determined
solely by the Administrative Agent in its reasonable discretion) with the pro
forma adjustments to EBITDA which the Borrower includes in its Compliance
Certificate delivered under the Credit Agreement, such differing calculations
must be reasonably acceptable to the Administrative Agent in accordance with the
definition of “EBITDA” set forth in the Credit Agreement.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.01 Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) the representations and warranties contained
in the Credit Agreement and the representations and warranties contained in the
other Credit Documents are true and correct in all material respects on and as
of the Effective Date as if made on as and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; (b) no Default has occurred which is continuing; (c) the
execution, delivery and performance of this Agreement are within the partnership
power and authority of the Borrower and have been duly authorized by appropriate
partnership action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required to be obtained by the Borrower in
connection with the execution, delivery, performance of this Agreement by the
Borrower or the validity and enforceability of this Agreement against the
Borrower; and (f) the Liens under the Security Documents are valid and
subsisting and secure Borrower’s obligations under the Credit Documents.
     Section 5.02 Guarantors’ Representations and Warranties. Each Guarantor
represents and warrants that: (a) the representations and warranties of such
Guarantor contained in the Guaranty and the representations and warranties
contained in the other Credit Documents to which such Guarantor is a party are
true and correct in all material respects on and as of the Effective Date as if
made on as and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date; (b) no Default has occurred which
is continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate or other organizational power and authority of such
Guarantor and have been duly authorized by appropriate action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Guarantor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required to be obtained by such Guarantor in connection with the
execution, delivery or performance of this Agreement by such Guarantor or the
validity and enforceability of this Agreement against such Guarantor; (f) it has
no defenses to the

-7-



--------------------------------------------------------------------------------



 



enforcement of its Guaranty (other than the indefeasible payment in full of the
Obligations); and (g) the Liens under the Security Documents to which such
Guarantor is a party are valid and subsisting and secure such Guarantor’s
obligations under the Credit Documents.
ARTICLE VI.
CONDITIONS
     The consent provided herein shall become effective and enforceable against
the parties hereto, and the Credit Agreement shall be amended as provided
herein, upon the date all of the following conditions precedent have been met
(the “Effective Date”):
     Section 6.01 Documents. The Administrative Agent shall have received each
of the following:
          (a) this Agreement duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Administrative Agent,
the Existing Banks and the New Banks;
          (b) a fee letter from the Administrative Agent to the Borrower and
dated the date hereof;
          (c) new Notes for the Existing Banks which increase their Commitments
under this Agreement and the New Banks, in each case, in the amount of their
respective Commitments after giving effect to this Agreement;
          (d) favorable opinions of the Borrower’s and the Guarantors’ counsel
dated as of the date of this Agreement in form and substance satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request;
          (e) a secretary’s or a Responsible Officer’s certificate for the
Borrower dated the date hereof and certifying (i) copies of the resolutions of
the board of directors of the General Partner authorizing this Amendment and the
increase in the aggregate Commitments effected hereby, (ii) the Borrower
Partnership Agreement and the other organizational documents of the Borrower,
(iii) the General Partner’s Certificate of Organization and Regulations,
(iv) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the new Notes
delivered in connection herewith, and the other Credit Documents delivered in
connection herewith, and (v) the names and true signatures of the officers of
the General Partner authorized to sign this Agreement, the new Notes, and the
other Credit Documents to which the Borrower is a party;
          (f) a secretary’s or a Responsible Officer’s certificate for each
Guarantor dated the date hereof and covering the matters set forth in clause
(h) above as to such Guarantor; and
          (g) certificates of good standing and existence for the Borrower and
each Guarantor in each state in which each such Person is organized, which
certificate shall be dated a date not sooner than 30 days prior to Effective
Date.

-8-



--------------------------------------------------------------------------------



 



     Section 6.02 No Default. No Default shall have occurred which is continuing
as of the Effective Date.
     Section 6.03 Representations. The representations and warranties in this
Agreement shall be true and correct in all material respects as of the Effective
Date.
     Section 6.04 Fees. The Borrower shall have paid or reimbursed the
Administrative Agent for (a) all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Agreement and the increases in the
aggregate Commitments effected hereby, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the fees and disbursements of the Administrative Agent’s outside
legal counsel, in each case, pursuant to all invoices of the Administrative
Agent and/or such counsel presented to the Borrower for payment not less than
one Business Day prior to the Effective Date, (b) all fees required to be paid
under the fee letter referenced in Section 6.01(b) above, and (c) all upfront
fees required to be paid under Section 4.03 above.
ARTICLE VII.
MISCELLANEOUS
     Section 7.01 Effect on Credit Documents; Acknowledgments.
          (a) The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.
          (b) The Administrative Agent, the Issuing Banks, the Existing Banks
and the New Banks hereby expressly reserve all of their rights, remedies, and
claims under the Credit Documents. Nothing in this Agreement shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Credit Documents, (ii) any of the agreements, terms or conditions contained in
any of the Credit Documents, (iii) any rights or remedies of the Administrative
Agent, the Issuing Bank, any Existing Bank or any New Bank with respect to the
Credit Documents, or (iv) the rights of the Administrative Agent, any Issuing
Bank, any Existing Bank or any New Bank to collect the full amounts owing to
them under the Credit Documents.
          (c) Each of the Borrower, the Guarantors, Administrative Agent,
Issuing Banks, the Existing Banks and the New Banks does hereby adopt, ratify,
and confirm the Credit Agreement and each other Credit Document, as amended
hereby, and acknowledges and agrees that the Credit Agreement and each other
Credit Document, as amended hereby, is and remains in full force and effect, and
the Borrower and the Guarantors acknowledge and agree that their respective
liabilities under the Credit Agreement and the other Credit Documents are not
impaired in any respect by this Agreement.
          (d) From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean such Credit Agreement and such
Credit Documents as amended by this Agreement.
          (e) This Agreement is a Credit Document for the purposes of the
provisions of the other Credit Documents. Without limiting the foregoing, any
breach of representations,

-9-



--------------------------------------------------------------------------------



 



warranties, and covenants under this Agreement shall be a Default or Event of
Default, as applicable, under the Credit Agreement.
     Section 7.02 Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments to the Credit Agreement, the Notes or any of the other Credit
Documents (other than the Guaranty or any other Credit Document to which such
Guarantor is a party).
     Section 7.03 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.
     Section 7.04 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.
     Section 7.05 Invalidity. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.
     Section 7.06 Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.
     Section 7.07 Additional Agents. Neither the Syndication Agent nor the
Documentation Agent referred herein shall have any duties, obligations or
liabilities in their respective capacities as agents. The Sole Lead Arranger
shall have no duties, obligations or liabilities in its capacity as such under
this Agreement or under any other Credit Document but shall be entitled to the
indemnities provided for it in the Credit Documents.
     Section 7.08 Patriot Act. Each Existing Bank, New Bank and the
Administrative Agent (for itself and not on behalf of any other Person) hereby
notifies the Borrower and the Guarantors that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the names
and addressed of the Borrower and the Guarantors and other information that will
allow such Existing Bank, New Bank or the Administrative Agent, as applicable,
to identify the Borrower and the Guarantors in accordance with the Act.
     Section 7.09 Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE

-10-



--------------------------------------------------------------------------------



 



OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]

-11-



--------------------------------------------------------------------------------



 



     EXECUTED effective as of the date first above written.

            BORROWER:

HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership

By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner

By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member

By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner

By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
      By:   /s/ Bruce R. Shaw       Bruce R. Shaw        Senior Vice President
and
Chief Financial Officer   

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

HEP PIPELINE GP, L.L.C., a Delaware
     limited liability company

HEP REFINING GP, L.L.C., a Delaware
     limited liability company

HEP MOUNTAIN HOME, L.L.C., a Delaware
     limited liability company

HEP PIPELINE, L.L.C., a Delaware
     limited liability company

HEP REFINING, L.L.C., a Delaware
     limited liability company

HEP WOODS CROSS, L.L.C., a Delaware
     limited liability company

Each by: Holly Energy Partners — Operating, L.P., a Delaware limited partnership
and its Sole Member

By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a
Delaware limited liability company, its
General Partner
      By:   /s/ Bruce R. Shaw       Bruce R. Shaw        Senior Vice President
and
Chief Financial Officer        HOLLY ENERGY FINANCE CORP., a Delaware
corporation
      By:   /s/ Bruce R. Shaw       Bruce R. Shaw        Vice President and
Chief Financial Officer     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership

HEP PIPELINE ASSETS, LIMITED PARTNERSHIP, a Delaware limited partnership

HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited partnership

Each by: HEP Pipeline GP, L.L.C., a Delaware limited
liability company and its General Partner

By: Holly Energy Partners — Operating, L.P., a Delaware limited partnership and
its Sole Member

By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner

By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member

By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner

By: Holly Logistic Services, L.L.C., a
Delaware limited liability company, its
General Partner
      By:   /s/ Bruce R. Shaw       Bruce R. Shaw        Senior Vice President
and
Chief Financial Officer     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership

By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner

By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner
      By:   /s/ Bruce R. Shaw       Bruce R. Shaw        Senior Vice President
and
Chief Financial Officer        HEP REFINING ASSETS, L.P., a Delaware limited
partnership

By: HEP Refining GP, L.L.C., a Delaware limited liability company and its
General Partner

By: Holly Energy Partners — Operating, L.P., a Delaware limited partnership and
its Sole Member

By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner

By: Holly Energy Partners, L.P., a Delaware limited partnership, its Managing
Member

By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner

By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
      By:   /s/ Bruce R. Shaw       Bruce R. Shaw        Senior Vice President
and
Chief Financial Officer     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            HEP LOGISTICS GP, L.L.C., a Delaware limited liability company

By: Holly Energy Partners, L.P., a Delaware limited partnership, its Managing
Member

By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner

By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
      By:   /s/ Bruce R. Shaw       Bruce R. Shaw        Senior Vice President
and
Chief Financial Officer   

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

UNION BANK OF CALIFORNIA, N.A., as Administrative Agent and Sole Lead Arranger
      By:   /s/ Sean Murphy       Sean Murphy, Senior Vice President           
  EXISTING BANKS:

UNION BANK OF CALIFORNIA, N.A., as an Existing Bank
      By:   /s/ Sean Murphy       Sean Murphy, Senior Vice President           
 

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as an Existing Bank and as
Syndication Agent
      By:   /s/ Ronald E. McKaig       Name:   Ronald E. McKaig       Title:  
Senior Vice President    

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK, as an Existing Bank and as
Documentation Agent
      By:   /s/ Jim R. Hamilton       Name:   Jim R. Hamilton       Title:  
Senior Vice President    

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP., as an Existing Bank
      By:   /s/ Darrel Holey       Name:   Darrel Holey       Title:   Managing
Director             By:   /s/ Farhan Iqbal       Name:   Farhan Iqbal      
Title:   Vice President    

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Existing Bank
      By:   /s/ Dustin Hansen       Name:   Dustin Hansen       Title:   Vice
President       By:   /s/ Matt Coleman       Name:   Matt Coleman       Title:  
Portfolio Manager  

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as an Existing Bank
      By:   /s/ Tyler Fauerbach       Name:   Tyler Fauerbach       Title:  
Vice President  

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



         

            NEW BANKS:

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a New Bank
      By:   Prudential Investment Management, Inc., as investment manager       
      By:   /s/ Timothy M. Laczkowski       Timothy M. Laczkowski        Vice
President        PRUCO LIFE INSURANCE COMPANY, as a New Bank
      By:   /s/ Timothy M. Laczkowski       Timothy M. Laczkowski        Vice
President     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a New Bank
      By:   /s/ Murray E. Brasseux       Name:   Murray E. Brasseux       
Title:   Executive Vice President     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND plc, as a New Bank
      By:   /s/ Karen Weich       Name:   Karen Weich        Title:   Vice
President     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a New Bank
      By:   /s/ Stan G. Weiser Jr.       Name:   Stan G. Weiser Jr.       
Title:   Vice President     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a New Bank
      By:   /s/ Gerald R. Finney, Jr.       Name:   Gerald R. Finney, Jr.       
Title:   Vice President     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a New Bank
      By:   /s/ Daniel Payer       Name:   Daniel Payer        Title:  
Director              By:   /s/ Louis P. Laville, III       Name:   Louis P.
Laville, III        Title:   Managing Director     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a New Bank
      By:   /s/ Robert Rease       Name:   Robert Rease        Title:   Vice
President     

Signature page to Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
COMMITMENTS

          Bank   Commitment  
Union Bank of California, N.A.
  $ 40,000,000  
Bank of America, N.A.
  $ 25,000,000  
Guaranty Bank
  $ 20,000,000  
Fortis Capital Corp.
  $ 30,000,000  
Wells Fargo Bank, National Association
  $ 30,000,000  
U.S. Bank National Association
  $ 30,000,000  
Compass Bank
  $ 22,500,000  
Prudential Retirement Insurance and Annuity Company
  $ 17,450,000  
Pruco Life Insurance Company
  $ 5,050,000  
Bank of Scotland plc
  $ 20,000,000  
Capital One, N.A.
  $ 15,000,000  
Comerica Bank
  $ 15,000,000  
Natixis
  $ 15,000,000  
PNC Bank, National Association
  $ 15,000,000  
Total:
  $ 300,000,000  

Schedule 1.01(a)
Page 1 of 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
NOTICE ADDRESSES AND APPLICABLE LENDING OFFICES

     
Borrower:
  Office:
Holly Energy Partners — Operating, L.P.
  Address for Notices:
 
  100 Crescent Court, Suite 1600
 
  Dallas, TX 75201-6927
 
   
 
  Telecopier Number: (214) 237-3051
 
  Attention: Stephen D. Wise
 
   
Administrative Agent:
  Applicable Lending Offices:
Union Bank of California, N.A.
  Address for Notices:
 
  445 South Figueroa Street, 15th Floor
 
  Los Angeles, California 90071
 
   
 
  Telecopier Number: 213-236-6823
 
  Attention: Don Smith
 
   
Banks:
  Applicable Lending Offices:
Union Bank of California, N.A.
  U.S. Domestic Lending Office:
 
  445 South Figueroa Street, 15th Floor
 
  Los Angeles, California 90071
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 213-236-6823
 
  Attention: Don Smith
 
   
Bank of America, N.A.
  U.S. Domestic Lending Office:
 
  901 Main St.
 
  Dallas, TX 75202-3714
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (214) 290-9644
 
  Attention: Taelitha Harris

Schedule 1.01(b)
Page 1 of 3

 



--------------------------------------------------------------------------------



 



     
Guaranty Bank
  U.S. Domestic Lending Office:
 
  1100 NE Loop 410, Suite 700
 
  San Antonio, TX 78209
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (210) 930-1783
 
  Attention: Jim Hamilton
 
   
Fortis Capital Corp.
  U.S. Domestic Lending Office:
 
  15455 North Dallas Parkway, Suite 1400
 
  Addison, TX 75001
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office  
 
  Telecopier Number: (214) 754-5982
 
  Attention: Casey Lowary
 
   
Wells Fargo Bank, National Association
  U.S. Domestic Lending Office:
 
  1445 Ross Avenue #2360
 
  MAC: T5303-233
 
  Dallas, TX 75202
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (303) 863-2729
 
  Attention: Tanya Ivie
 
   
U.S. Bank National Association
  U.S. Domestic Lending Office:
 
  950 17th Street DN-CO-T8E
 
  Denver, CO 80202
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  555 SW Oak, PDORP7LS
 
  Portland, OR 97208
 
   
 
  Telecopier Number: (503) 973-6900
 
  Attention: Tony Wong

Schedule 1.01(b)
Page 2 of 3

 



--------------------------------------------------------------------------------



 



     
Prudential Retirement Insurance and Annuity Company
  U.S. Domestic Lending Office:
 
  c/o Prudential Capital Group
 
  2200 Ross Avenue, Suite 4200E
 
  Dallas, TX 75201
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (800) 224-2278
 
  Attention: Tracey Schwarmann and Syeda Kaptan
 
   
Pruco Life Insurance Company
  U.S. Domestic Lending Office:
 
  c/o Prudential Capital Group
 
  2200 Ross Avenue, Suite 4200E
 
  Dallas, TX 75201
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: (800) 224-2278
 
  Attention: Tracey Schwarmann and Syeda Kaptan
 
   
Compass Bank
  U.S. Domestic Lending Office:
 
  24 Greenway Plaza, Suite 1400A
 
  Houston, Texas 77046
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 713-968-8292
 
  Attention: Greg Determann
 
   
Bank of Scotland plc
  U.S. Domestic Lending Office:
 
  565 Fifth Avenue
 
  New York, New York 10017
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  1021 Main Street, Suite 1370
 
  Houston, Texas 77002
 
   
 
  Telecopier Number: 713-651-9714
 
  Attention: Val Gibbs / Jarrod Stallings

Schedule 1.01(b)
Page 3 of 3

 



--------------------------------------------------------------------------------



 



     
Capital One, N.A.
  U.S. Domestic Lending Office:
 
  313 Carondelet St., 10th Floor
 
  New Orleans, Louisiana 70112
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 504-533-5594
 
  Attention: Nancy Moragas / Hope Ignelzi
 
   
Comerica Bank
  U.S. Domestic Lending Office:
 
  4100 Spring Valley Rd. Suite 400
 
  Dallas, Texas 75244
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 972-361-2550
 
  Attention: Gerald R. Finney, Jr.
 
   
Natixis
  U.S. Domestic Lending Office:
 
  333 Clay Street, Suite 4340
 
  Houston, Texas 77002
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 713-571-6167
 
  Attention: Daniel Payer
 
   
PNC Bank, National Association
  U.S. Domestic Lending Office:
 
  Two Tower Center Blvd. 8th Floor
 
  East Brunswick, New Jersey 08816
 
   
 
  Eurodollar Lending Office:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Address for Notices:
 
  Same as U.S. Domestic Lending Office
 
   
 
  Telecopier Number: 732-220-3268
 
  Attention: Gurdatt Jagnanan

Schedule 1.01(b)
Page 4 of 3

 



--------------------------------------------------------------------------------



 



Schedule 3.03
Navajo/Woods Cross Conditions Precedent
     (I) Documents. The Administrative Agent shall have received each of the
following (or evidence that, contemporaneously with the consummation of the
Navajo/Woods Cross Acquisition, the Administrative Agent shall receive the
following):
          (a) a fully executed copy, certified by the Limited Partner, of the
Navajo/Woods Cross Contribution Agreement and the Navajo/Woods Cross PSA,
together with all of their respective exhibits, schedules, and amendments
thereto and any material bills of sale, material assignments, and other material
documents or agreements executed in connection with the Navajo/Woods Cross
Acquisition;
          (b) new Mortgages or supplements to existing Mortgages by HEP
Pipeline, L.L.C., a Delaware limited liability company (“HEP”), and HEP Woods
Cross, L.L.C., a Delaware limited liability company (“Woods Cross”) in form and
substance substantially similar to the Mortgages previously approved by the
Administrative Agent (with such revisions thereto necessary to address issues
particular to the jurisdictions in which such new Mortgages will be filed) and
in favor of the Administrative Agent for the benefit of the Secured Parties
covering all real property assets included in the applicable Navajo/Woods Cross
Assets to the extent required under Section 5.11 of the Credit Agreement;
          (c) copies of the subordinated mortgages executed in favor of the
Parent by any of the purchasers under the Navajo/Woods Cross PSA and encumbering
the Navajo/Woods Cross Assets in form and substance substantially similar to the
subordinated mortgages previously approved by the Administrative Agent and
subordination, non-disturbance and attornment agreements executed by the Parent
and such applicable purchasers covering such mortgages and in form and substance
substantially similar to the Subordination, Non-Disturbance and Attornment
Agreement dated as of July 8, 2005 executed by the Administrative Agent and the
Parent;
          (d) legal opinions of Parr Waddoups Brown Gee & Loveless as Utah local
counsel, of Scheuer, Yost & Patterson as New Mexico local counsel and of Vinson
& Elkins LLP as Texas counsel (or such other Utah and/or New Mexico local
counsel reasonably acceptable to the Administrative Agent) in each case, with
respect to the Mortgages described in the preceding clause (b) in form and
substance reasonably satisfactory to the Administrative Agent, and including,
without limitation, opinions regarding the enforceability of such Mortgages and
the validity and perfection of the Liens created thereby; and
          (e) a certificate dated as of the Navajo/Woods Cross Effective Date
from a Responsible Officer and containing therein a representation and warranty
that (i) Navajo/Woods Cross Acquisition complies with Section 6.04 of this
Agreement, (ii) the conditions in this Schedule 3.03 have been satisfied or
waived by all of the Banks, (iii) the Borrower has provided to the
Administrative Agent, true, correct, and complete copies of all Material
Contracts which affect the Navajo/Woods Cross Assets and which are in effect as
of the Navajo/Woods Cross Effective Date, (iv) the assets which are being
acquired under the Navajo/Woods Cross PSA are substantially the same assets as
those listed in Schedule 8.03 of the draft of the Navajo/Woods Cross PSA
provided by the Borrower to the Administrative Agent for its due diligence
review
Schedule 3.03
Page 1 of 2

 



--------------------------------------------------------------------------------



 



performed on or prior to February 25, 2008, and (iv) since February 25, 2008, no
event, circumstance, action, or other condition has occurred or exists which
could reasonably be expected to (A) result in a Material Adverse Effect or
(B) result in a material adverse affect on the Navajo/Woods Cross Assets.
     II. Fees. The Borrower shall have paid or reimbursed the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses for which the
Borrower has received an invoice not less than one Business Day prior to the
Navajo/Woods Cross Effective Date and which are payable pursuant to
Section 9.04(a) of this Agreement.
     III. Acquisition. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all actions and consents necessary to
consummate the Navajo/Woods Cross Acquisition (other than the payment of the
purchase price) shall have been received or taken in accordance with all Legal
Requirements, all applicable material third party agreements, and in accordance
with the terms of the Navajo/Woods Cross PSA, without amendment or waiver of any
material provision thereof from the form of the Navajo/Woods Cross PSA provided
to and reviewed by the Administrative Agent on or prior to February 25, 2008
other than any amendment or waiver that could not reasonably be expected to
result in an adverse consequence or otherwise have an adverse affect on the
Borrower, any Guarantor, the Administrative Agent, the Issuing Bank, or any
Bank.
Schedule 3.03
Page 2 of 2

 